


110 HRES 1465 IH: Recognizing the work of the law enforcement

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1465
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Kirk submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the work of the law enforcement
		  officers in Lake County, Illinois, their cooperative work with the Bureau of
		  Alcohol, Tobacco, Firearms and Explosives agents, and expressing congressional
		  support for their ongoing work protecting Lake County communities from drugs
		  and gangs.
	
	
		Whereas recent figures from the State of Illinois show a
			 3.1 percent increase in serious crime in Lake County from 2005 to 2006, while
			 there was a 1.7 percent drop in statewide violent and property crimes during
			 the same time period;
		Whereas the recently created Northern Illinois Gang
			 Taskforce coordinates Federal and local law enforcement agencies to combat
			 rising violence and drug gangs operating in Lake County, Illinois;
		Whereas the Northern Illinois Gang Taskforce allows local
			 law enforcement to pursue Federal prosecution and longer sentencing, increasing
			 the likelihood of low-level gang members, who now could face 20 years in
			 Federal prison without parole instead of less than five years in State prison,
			 turning against their gangs;
		Whereas other regional law enforcement cooperative
			 initiatives have been launched to tackle the problem of rising crime, including
			 the Lake County Major Crimes Task Force and the Metropolitan Enforcement
			 Group;
		Whereas Congressman Mark Steven Kirk and Federal and local
			 police teamed up again in March, 2008, to launch Lake County’s “Top Ten Most
			 Wanted List” to raise the public profile of fugitive gang leaders, and after
			 newspapers, radio, and television networks publicized the Wanted List tips
			 flooded in to law enforcement agencies resulting in the arrest of three gang
			 leaders;
		Whereas last year the Bureau of Alcohol, Tobacco, Firearms
			 and Explosives, the Lake County State’s Attorney Office, and the Waukegan
			 Police Department announced the conclusion of Operation “Smack That,” targeting
			 the heroin drug ring of the Black P-Stones, a gang involved in a sophisticated
			 drug operation—including selling drugs near Waukegan public school and
			 churches—based in Waukegan, North Chicago, and Zion, Illinois;
		Whereas the work of the Bureau of Alcohol, Tobacco,
			 Firearms and Explosives and the Waukegan Police Department Neighborhood
			 Enforcement Team (referred to in this resolution as “NET”) resulted in nine
			 indictments and the seizure of $19,000 worth of heroin, firearms, and body
			 armor;
		Whereas in the past year NET detectives have been involved
			 in several dangerous situations involving criminals, including—
			(1)an incident where a Latin King Gang member
			 attempted to shoot members of NET;
			(2)an attempt by a suspect, during the
			 execution of a search warrant, to pull a gun on members of NET and where the
			 suspect was arrested after a brief struggle; and
			(3)the pursuit and arrest of a Maniac Latin
			 Disciple Gang member, paroled just 10 days earlier, on foot through a city park
			 with a loaded hand gun and where information had been obtained that this gang
			 member was looking to shoot a police officer;
			Whereas since 2006 the NET has been responsible
			 for—
			(1)869 gang and drug investigations;
			(2)793 arrests;
			(3)executing 186 search warrants;
			(4)confiscating 145 guns from gang members and
			 drug dealers;
			(5)seizing 91 kilos of cocaine, 109 pounds of
			 marijuana, and 807 grams of heroin;
			(6)seizing over $462,000 in drug money;
			 and
			(7)solving 43 gang shootings;
			Whereas in March, 2007, North Chicago police completed
			 “Operation Eight Ball,” an eight month investigation into an open-air drug
			 market in the 1300 block of Broadway Avenue;
		Whereas Operation Eight Ball under cover agents risked
			 their lives posing as drug dealers and buyers to line up evidence against the
			 criminals and following their investigation six suspects were arrested after a
			 28-count indictment by a grand jury;
		Whereas through the actions of the North Chicago Police
			 Department, other local departments, the Lake County Sheriff’s office, and the
			 Lake County Metropolitan Enforcement Group, a menace to the community was
			 eliminated;
		Whereas Detective Luis Rivera of the North Chicago Police
			 Department Tactical Narcotics Team exemplifies the outstanding service of North
			 Chicago Police officers; and
		Whereas aside from fulfilling his duties as a narcotics
			 and gang investigator, Detective Rivera also serves on the North Chicago Police
			 Department Major Crime Evidence Team, as a firearms instructor, tech officer,
			 bike patrolman, and former SWAT officer and beyond his tireless dedication to
			 the department Detective Rivera has consistently displayed an extraordinary
			 commitment to his community: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the excellent work of law enforcement officers in Lake County,
			 Illinois—including the Northern Illinois Gang Taskforce and the Waukegan Police
			 Department Neighborhood Enforcement Team—and their cooperative work with the
			 Bureau of Alcohol, Tobacco, Firearms and Explosives agents.
		
